DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 12/3/2020.  Claims 1 and 7 are currently amended.  Claims 1-14 are pending review in this action.
The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693) in view of Kim (US 2014/0127551).
Regarding claim 1, Kosugi teaches a battery connection module (The battery management circuit board 14 of Paragraph 22 and the lid body 28 of Paragraph 24 combine to form the battery connection module), comprising: a covering unit (lid body 28, Figure 4, P 24) comprising a cover plate (Figure 4 demonstrates how the lid body 28 acts as the cover plate), the cover plate having a plate body (Figure 4 demonstrates how the lid body 28 acts as the plate body) extending along a first direction (Figure 4 demonstrates how the lid body 28 extends along the first direction), the plate body having an 
Kim teaches a similar battery module including an electrode assembly, a case containing the assembly, a cap plate, a terminal connected to the assembly, and a cover (Abstract). Kim teaches a plurality of sealing members (cell sealings 400, Figure 2, P 47. Paragraphs 47 and 48 describe how the cell sealings 400 allow the unit cells 100 to be sealed individually, which prevents an external short circuit between neighboring unit cells 100), a plurality of plugging bodies (Figure 2 demonstrates the cover 300 includes the cell sealings 400 acting as the plugging bodies) arranged along the first direction (Figure 2 demonstrates how the cell sealings 400 are arranged along the first direction), the plurality of plugging bodies integrally protruding from the lower surface of the plate body (Figure 2 demonstrates how the cell sealings 400 integrally protrude from the lower surface of the cover 300), and each plugging body extending along a second direction perpendicular to the first direction (Figure 2 demonstrates how each cell sealing 400 extends along a second direction perpendicular to the first direction) and exhibiting as an elongated shape (Figure 2 demonstrates how the cell sealings 400 exhibit as an elongated shape), the plurality of sealing members being respectively provided to peripheries of the plurality of plugging bodies (With the cell sealings 400 corresponding to both the sealing members and the plugging bodies, it necessarily follows that the sealing members are provided to peripheries of the plugging bodies, as demonstrated in Figure 2), positions of the electrode connecting portions of each row respectively corresponding to the plurality of plugging bodies (Figure 3 demonstrates how the cell sealings 400 correspond to the positions of the electrode terminals 21 and 22), so that a position of each plugging body covers two electrode connecting portions which are positioned in the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery connection module including a cover plate of Kosugi, and include a plurality of sealing members and plugging bodies as taught by Kim, in order to allow the individual unit cells to be sealed individually and prevent an external short circuit between neighboring cells.
Regarding claim 2, modified Kosugi teaches the battery connection module according to Claim 1, wherein each sealing member is provided in form of a gasket (Kim: Figure 3 demonstrates how the cell sealing 400 is in the form of a gasket) and is sheathed on the periphery of the plugging body (Kim: Figure 3 demonstrates how the cell sealing 400 is sheathed on the periphery).
Regarding claim 4, modified Kosugi teaches the battery connection module according to Claim 1, wherein each electrode connecting portion of each busbar protrudes from the main body portion to the second opening and exhibits as a protruding block (Kosugi: Figure 4 demonstrates how the rectangular connecting portions 18a protrude from the lid body 28 to the aperture 32 and exhibit as a protruding block).
Regarding claim 5, modified Kosugi teaches the battery connection module according to Claim 1, wherein a first end of each conductive connecting tab is welded to the circuit board (Kosugi: Paragraph 37 describes how the connection terminal 36 is welded to the battery management circuit board 14 by use of soldering beads) and a second end of each conductive connecting tab is welded to the main body 
Regarding claim 6, modified Kosugi teaches the battery connection module according to Claim 1, wherein the cover plate further has a plurality of liquid injecting holes (Kim: electrolyte injection opening 29, Figure 4, P 57) respectively passing through the plurality of plugging bodies and the plate body (Kim: Figure 4 demonstrates how the electrolyte injection opening 29 passes through the cell sealing 400).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693) in view of Kim (US 2014/0127551), as applied to claim 1 above, and further in view of Saito (US 2018/0130989).
Regarding claim 3, modified Kosugi teaches the battery connection module according to Claim 1. Modified Kosugi does not teach wherein the circuit board is a flexible circuit board.
Saito teaches a similar battery wiring module including bus bars, flexible wiring boards, a body portion, a battery block, and battery cells (Abstract). Saito teaches wherein the circuit board is a flexible circuit board (Paragraph 36 describes how a flexible wiring board is used to reduce stress applied to solder-connected portions even when the battery cells are vibrated, which decreases the risk of breaking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery connection module including a circuit board of modified Kosugi, and make the circuit board a flexible circuit board as taught by Saito, in order to reduce stress and breakage of solder-connected portions.
Claims 7-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693) in view of Kim (US 2014/0127551).
Regarding claim 7, Kosugi teaches a battery device (secondary battery pack, Figure 1, P 22), comprising: a battery box (battery pack body 12, Figure 1, P 22) having a box body (Figure 1 demonstrates how battery pack body 12 acts as the box body) and a plurality of battery cells (Figure 4 demonstrates the battery cells in the battery pack body 12), the box body having a plurality of spacing walls (Figure 4 demonstrates the battery pack body 12 contains spacing walls) which are arranged along a first direction (Figure 4 demonstrates the spacing walls along a first direction) and spaced apart from each other to define a plurality of chambers (Figure 4 demonstrates how the walls are spaced apart from each other to form chambers), and the plurality of battery cells being respectively provided to the plurality of chambers (Figure 4 demonstrates how the plurality of cells are provided to the chambers), each battery cell comprising a battery liquid and electrodes (Paragraph 23 describes how each battery cells comprises an electrode body and non-aqueous electrolyte); a battery connection module (The battery management circuit board 14 of Paragraph 22 and the lid body 28 of Paragraph 24 combine to form the battery connection module) comprising: a covering unit covering a top of the box body (lid body 28, Figure 4, P 24) and comprising a cover plate (Figure 4 demonstrates how the lid body 28 acts as the cover plate), the cover plate having a plate body (Figure 4 demonstrates how the lid body 28 acts as the plate body) extending along the first direction (Figure 4 demonstrates how the lid body 28 extends along the first direction), the plate body having an upper surface (Figure 4 demonstrates how the lid body 28 has an upper surface) and a lower surface (Figure 4 demonstrates how the lid body 28 has a lower surface) opposite to the upper surface (Figure 4 demonstrates how the lower surface of the lid body 28 is opposite the upper surface), and a circuit unit (battery management circuit board 14, Figure 3, P 22) comprising a circuit board (Figure 3 demonstrates how the battery management circuit board 14 acts as the circuit board) provided to the upper surface of the plate body (Figure 3 demonstrates how the battery management circuit board 14 is provided to the upper surface of the lid body 28), a plurality of busbars (bus-bars 18, Figure 3, P 22) embedded in the cover plate (While Kosugi does not explicitly 
Kim teaches a similar battery module including an electrode assembly, a case containing the assembly, a cap plate, a terminal connected to the assembly, and a cover (Abstract). Kim teaches a plurality of sealing members (cell sealings 400, Figure 2, P 47. Paragraphs 47 and 48 describe how the cell sealings 400 allow the unit cells 100 to be sealed individually, which prevents an external short circuit between neighboring unit cells 100), a plurality of plugging bodies (Figure 2 demonstrates the cover 300 includes the cell sealings 400 acting as the plugging bodies) arranged along the first direction (Figure 2 demonstrates how the cell sealings 400 are arranged along the first direction), the plurality of plugging bodies integrally protruding from the lower surface of the plate body (Figure 2 demonstrates how the cell sealings 400 integrally protrude from the lower surface of the cover 300) to respectively plug in the plurality of chambers (Figure 2 demonstrates how the cell sealings 400 plug in the plurality of chambers), and each plugging body extending along a second direction perpendicular to the first direction (Figure 2 demonstrates how each cell sealing 400 extends along a second direction perpendicular to the first direction) and exhibiting as an elongated shape (Figure 2 demonstrates how the cell sealings 400 exhibit as an elongated shape), the plurality of sealing members being respectively provided to between the plurality of plugging bodies and the box body to liquid-tight seal a gap between each plugging body and the box body (With the cell sealings 400 corresponding to both the sealing members and the plugging bodies, it necessarily follows that the sealing members are provided to peripheries of the plugging bodies, as demonstrated in Figure 2. Paragraph 47 further describes how the cell sealings 400 seal individual unit cells, which corresponds to creating a liquid-tight seal a gap between each plugging body and the box body), positions of the electrode connecting portions of each row respectively corresponding to the plurality of plugging bodies (Figure 3 demonstrates how the cell sealings 400 correspond to the positions of the electrode terminals 21 and 22), so that a position of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery connection module including a cover plate of Kosugi, and include a plurality of sealing members and plugging bodies as taught by Kim, in order to allow the individual unit cells to be sealed individually and prevent an external short circuit between neighboring cells.
Regarding claim 8, modified Kosugi teaches the battery device according to Claim 7, wherein each sealing member is provided in form of a gasket (Kim: Figure 3 demonstrates how the cell sealing 400 is in the form of a gasket) and is sheathed on a periphery of the plugging body (Kim: Figure 3 demonstrates how the cell sealing 400 is sheathed on the periphery).
Regarding claim 10, modified Kosugi teaches the battery device according to Claim 7, wherein each electrode connecting portion of each busbar protrudes into the second opening from the main body portion and exhibits as a protruding block (Kosugi: Figure 4 demonstrates how the rectangular connecting portions 18a protrude from the lid body 28 to the aperture 32 and exhibit as a protruding block).
Regarding claim 11, modified Kosugi teaches the battery device according to Claim 7, wherein a first end of each conductive connecting tab is welded to the circuit board (Kosugi: Paragraph 37 describes how the connection terminal 36 is welded to the battery management circuit board 14 by use of soldering beads) and a second end of each conductive connecting tab is welded to the main body 
Regarding claim 12, modified Kosugi teaches the battery device according to Claim 7, wherein the cover plate further has a plurality of liquid injecting holes (Kim: electrolyte injection opening 29, Figure 4, P 57) respectively passing through the plurality of plugging bodies and the plate body to respectively communicate with the plurality of chambers (Kim: Figure 4 demonstrates how the electrolyte injection opening 29 passes through the cell sealing 400).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693) in view of Kim (US 2014/0127551), as applied to claim 7 above, and further in view of Saito (US 2018/0130989).
Regarding claim 9, modified Kosugi teaches the battery device according to Claim 7. Modified Kosugi does not teach wherein the circuit board is a flexible circuit board.
Saito teaches a similar battery wiring module including bus bars, flexible wiring boards, a body portion, a battery block, and battery cells (Abstract). Saito teaches wherein the circuit board is a flexible circuit board (Paragraph 36 describes how a flexible wiring board is used to reduce stress applied to solder-connected portions even when the battery cells are vibrated, which decreases the risk of breaking).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery connection module including a circuit board of modified Kosugi, and make the circuit board a flexible circuit board as taught by Saito, in order to reduce stress and breakage of solder-connected portions.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kosugi (US 2010/0124693) in view of Kim (US 2014/0127551), as applied to claim 7 above, and further in view of Maruo (US 2017/0149087).
Regarding claim 13, modified Kosugi teaches the battery device according to Claim 7. Modified Kosugi does not teach wherein the lower surface of the plate body is sealed and engaged to a top surface of the box body.
Maruo teaches a similar electrochemical device containing an electrolyte solution (Abstract). Maruo teaches wherein the lower surface of the plate body is sealed and engaged to a top surface of the box body (Paragraph 371 describes how hot melting is used to seal the external case made of a laminate film by hot melting the resin layers, which improves the sealability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the battery device including a case made of resin of modified Kosugi and make the lower surface of the plate body sealed and engaged to the top surface of the box body by hot melting as taught by Maruo, in order to improve sealability.
Regarding claim 14, modified Kosugi teaches the battery device according to Claim 13, wherein the lower surface of the plate body is sealed and engaged to the top surface of the box body by hot melting (Maruo: Paragraph 371 describes how hot melting is used to seal the external case made of a laminate film by hot melting the resin layers, which improves the sealability).
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 7 (regarding the busbars being embedded in the cover plate, the conductive connecting tabs extending outwardly from the circuit board, and the cover plate having a plurality of first openings) have been considered but are moot because the arguments do not apply to the current rejection. The current rejection addresses these issues with a rearrangement of parts argument, as the specific placement of these features is an obvious matter of design choice.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AR/Examiner, Art Unit 1724                    
 /Haroon S. Sheikh/Primary Examiner, Art Unit 1724